DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Control unit in claim 1
Acupuncture needle stimulation unit in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a constant or variable magnetic field” while parent claim 1 recites “constant or variable magnetic fields”. It is unclear whether applicant intends to reference the same or different magnetic field as in claim 1.
Claim 13 recites the limitation “produces light through a clockwise sequence through the visible range of single or multiple colors”. This limitation renders the claim indefinite as it is unclear how light is produced through a sequence throughout the visible range of single colors. Further, the claim recites “a clockwise sequence throughout the visible range”. It is unclear what element facilitates or is arranged in a clockwise manner.
Claim 14 recites the limitation “pulses of light in sequence through a range of single or multiple colors”. This limitation renders the claim indefinite as it is unclear how light is produced through a sequence throughout a range of single colors. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 fails to further limit a parent claim as it depends from itself.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0306386 (Alpert et al.).
Regarding claim 1, Alpert et al. teaches an acupuncture device (abstract; Figure 3A-B) comprising: a control unit (Figure 1, circuit board, 4 and controller, 14), and one or more acupuncture needle stimulation units (Figures 3A-B, electromagnetic coil, 23) 
Regarding claims 2 and 3, Alpert et al. teaches said one or more acupuncture needle stimulation units (23) comprise an electromagnetic generator; wherein said electromagnetic generator comprises an electromagnetic coil (23) ([0047]-[0048]).
Regarding claims 4 and 5, Alpert et al. teaches said electromagnetic generator (23) is sized and shaped to receive an acupuncture needle (Figures 3A-B, needle, 24b) ([0047]-[0048]); and wherein said electromagnetic generator (23) is configured to generate a constant or variable magnetic field which moves an acupuncture needle secured therein (The limitation “configured to generate a constant or variable magnetic field which moves an acupuncture needle secured therein” is functional language. Since the coil (23) of Alpert et al. generates a constant or variable magnetic field and an acupuncture needle (24b) is secured therein as shown in Figures 3A-B, wherein the coil (23) generates “a highly localized, deep magnetic field” with variable stimulation parameters to which the needle (24b) is responsive, the coil (23) is capable of producing a magnetic field that moves the needle (24b). See [0023], [0030], and [0047]-[0048].).
Regarding claims 8 and 9, Alpert et al. teaches one or more treatment applicators (Figure 1, lamp, 20) that produces or disperse light ([0033]).
Regarding claim 17, Alpert et al. teaches a method of acupuncture (abstract) comprising: delivering either a constant or variable magnetic field that stimulate or jiggle at least one acupuncture needle (Figures 3A-B, needle, 24b) (magnetic field generated by coil 23 “stimulate” needle 24b, [0047]-[0048]).
claim 20, Alpert et al. teaches including the step of delivering one or more light frequencies ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0306386 (Alpert et al.) in view of U.S. Patent No. 6,858,036 (Kim).
Regarding claims 6 and 7, Alpert et al. teaches all the limitations of claim 2. Alpert et al. teaches the electromagnetic generator comprises a wrap configuration of at least one wire wrapped in a parallel wind configuration (Figures 3A-B), but does not teach the configuration is conical.
However, Kim teaches a method of acupuncture (abstract), comprising: one or more acupuncture stimulation units configured to generate a constant or variable magnetic field, including a conical magnet (Figure 3, magnet, 400) (col. 3, lines 45-56; col. 4, line 66-col. 5, line 4; col. 5, lines 15-18; col. 6, lines 25-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the coil of Alpert et al. such that it is conical as taught by Kim, because Kim teaches a conical magnet is shaped to produce a magnetic field .
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0306386 (Alpert et al.) in view of U.S. Patent Application Publication No. 2014/0135875 (Kim et al.).
Regarding claims 11, 13, and 14, Alpert et al. teaches all the limitations of claim 8 or 9. Alpert et al. teaches the one or more treatment applicators produce light ([0033]), but does not specify the light produced is colored light, and that the light is produced in pulses through a clockwise sequence of the visible range of single or multiple colors.
However, Kim et al. teaches an acupuncture device (abstract), comprising: one or more treatment applicators (Figure 3, LED, 12) configured to produce light ([0029]; [0030]); wherein the one or more treatment applicators produce light through a pulsed, clockwise sequence throughout the visible range of single or multiple colors (LEDs 12 emit light in sequence of colors through visible range, [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alpert et al. to include the treatment applicators producing sequential pulses of colored light as taught by Kim et al., because Kim et al. teaches providing sequential pulses of colored light to targeted acupuncture points of a patient produces therapeutic relaxation of smooth muscles ([0011]; [0043]-[0044]; [0060]).
Claims 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0306386 (Alpert et al.) in view of U.S. Patent Application Publication No. 2007/0208404 (Jones et al.).
claims 10, 12, and 15, Alpert et al. teaches all the limitations of claim 8 or 9. Alpert et al. teaches the one or more treatment applicators produce light ([0033]), but does not specify the light produced is infrared or ultraviolet light. Alpert et al. further does not teach each treatment applicator further produces sound.
However, Jones et al. teaches acupuncture device ([0003]; acupuncture points stimulated, [0036]) comprising: one or more treatment applicators configured to produce infrared or ultraviolet light, and sound (“sonic energy”, “ultraviolet to visible to infra-red light”, [0028]-[0029]; music, [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alpert et al. to include the treatment applicators producing ultraviolet and infrared light as well as sound taught by Jones et al., because Jones et al. teaches providing various types of electromagnetic energy including “sonic energy” and “ultraviolet to visible to infra-red light” noninvasively provides therapeutically beneficial treatment to targeted points on a patient’s body ([0028]-[0029]).
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0306386 (Alpert et al.).
Regarding claim 16, Alpert et al. teaches all the limitations of claim 1. Alpert et al. does not teach the embodiment cited includes one or more wireless components to receive or emit a wireless signal.
However, Alpert et al. teaches an alternative embodiment comprising one or more wireless components to receive or emit a wireless signal (second controller wirelessly coupled to controller 14, [0056]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 18, Alpert et al. teaches all the limitations of claim 17. Alpert et al. does not teach the step of stimulating the at least one acupuncture needle causes the at least one acupuncture needle to move or jiggle. 
However, Alpert et al. teaches an alternative embodiment comprising stimulating at least one acupuncture needle wherein the stimulation causes the acupuncture needle to move ([0045]; [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alpert et al. to include the step of stimulating the at least one acupuncture needle to cause the needle(s) to move as taught by Alpert et al., because stimulating each acupuncture needle to move improves the therapeutic benefit of the stimulation applied to each targeted acupuncture point.
Regarding claim 19, Alpert et al. teaches all the limitations of claim 18. Alpert et al. teaches the constant or variable magnetic field is generated by use of an electromagnetic generator comprising an electromagnetic coil (23) ([0047]-[0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,226,540 (Chi) teaches an acupuncture needle secured within a magnetic coil (abstract; col. 7-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.